Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This action is issued in response to amendment filed 11/4/2019.
	Claims 1-13, were amended. Claim 14 was canceled.
	Claims 1-13, 15-21 are pending.

Response to Amendment

Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.

Claim Rejections - 35 USC § 101


35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-13, 15-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the judicial exception of an abstract idea without significantly more. (See Alice Corp.Pty. Ltd. v. CLS Bank Inti, 573 U.S. 208, 134 S. Ct. 2347, 2354, 110 USPQ2d 1976, 1980 (2014) (citing Ass'n for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 133 S. Ct. 
Regarding Claims 1, 9, and 16, the claims recites a method, system and computer readable storage for computing a valuation of an enterprise, the method comprising: a second computer receiving transaction documents containing information from a plurality of first computers and in response thereto, the second computer: creating initial records in a database corresponding to the transaction documents; and storing into the initial records document identifiers identifying corresponding transaction documents and timestamp data representative of months, dates, and hours associated with the corresponding transaction documents; the second computer receiving updates to the information contained in one or more of the transaction documents from the plurality of first computers and in response thereto, the second computer: creating additional records in the database corresponding to the updates to the one or more transaction documents, each of the additional records being representative of an update made to a particular transaction document; and storing into the additional records document identifiers identifying corresponding transaction documents of the one or more transaction documents and timestamp data representative of months, dates, and hours associated with the updates to the one or more transaction documents; and the second computer receiving a request to compute the valuation of the enterprise, the request including a specified time indicating a specified hour, the second computer processing the request to compute the valuation of the enterprise by: accessing a plurality of records stored in the database having timestamps equal in time to or earlier in time than the specified time and having timestamps closer to the specified time compared to other records having the same document identifier; computing a transaction value for each of the accessed plurality of records while at the same time receiving and processing further updates to 
The claims: 
Claims 1, 9, and 16, generally addressed to a method in which a  second computer receiving transaction documents from a plurality of first computers, storing the transaction documents which contain identifiers including timestamps, receiving updates, creating additional records corresponding to the updates,  storing the additional records. The method then involves receiving a request to compute valuation by first accessing the records in the database having timestamps from an earlier date, computing a transaction value for each accessed record and then computing an aggregate (i.e. total) value which can be performed by a human mind as an observation and evaluation or by as a human activity as a behavior and business relations, since the initial record is created, stored in a database then its transferred to a second database for storing, any update to any of the records take place in the first database transported to the second database with its assigned time stamp which could be date and time written by hand, furthermore, the step of accessing records stored in the database having timestamps equal in time or earlier, when files are organized in a file cabinet can be viewed based on a date, which is a human activity, when new update is received for any record can be added to the originally created record and can be view based on the date of filing, and adding the values from all records 
Claims 2, 10, and 17, recite wherein the valuation of the enterprise is a mark to market value of the enterprise, mainly drawn to human activity as a sales activities and is not patent eligible.
Claims 3, 11, and 18, recite wherein the transaction documents comprises purchase contracts and sale contracts in the enterprise, mainly is a sale activities which is a human activity and is not patent eligible.
Claims 4, 12, and 18, recite wherein the transaction documents comprise inventory documents indicative of inventory in the enterprise, mainly is enterprise inventory records which are nothing more than arranging documents as human activity and is not patent eligible.
Claims 5, 13, and 19, recite receiving additional value information from external system separate from the enterprise, and additional value information of the transaction value of each of the accessed plurality of record, is mainly communication between different entities, which is a business relation as part of a human activity and is not patent eligible.
Claims 6, recite storing the transaction documents and the update of the information contained in one or more of the transaction documents in a documents database, mainly storing each record with all the updates related to that specific record in document database which could be a file cabinet which is a human activity and is not patent eligible.

Claim 8, recite the specified time is defined by a user on demand, mainly is a time set by the user based on the users request, which can be performed as a human activity and is not patent eligible.
Claim 21, recite The method of claim 1, wherein the initial records include a first initial record having a first document identifier and a first time stamp earlier than the specified time, wherein the additional records include a second additional recording having the first document identifier and a second time stamp later than the specified time, wherein the accessing of the plurality of records stored in the database including accessing the first initial record and does not include accessing the second additional record, wherein the computing of the transaction value for each of the accessed plurality of records includes computing a first transaction value for the first initial records, wherein the computing of the aggregated value representing the valuation of the enterprise at the specified time is not based on the second additional record. Mainly assigning a time and date recorded when the record was first initiated and the second additional record (update) attached to the first record with different assigned time and date and viewing/accessing the records based on the specified time, so if the second record/update came after the specified time it will not be reviewed since it’s not within the time window assigned for accessing the record, which can be performed manually as a human activity and is not patent eligible.

The judicial exception: The claims define the judicial exception of an abstract idea in the form of determining a price, using organizational and product group hierarchies, Versata Dev. Group v. SAP Am., Inc., 793 F.3d 1306, 1312-13, 115 USPQ2d 1681, 1685 (Fed. Cir. 2015).
The judicial exception is not integrated into a practical application:  The claim involves calculating a price, but no practical application is provided for the calculation itself. Reciting additional elements such as the data processing system and data storage database recited in the claim do not meaningfully limit the abstract idea because they merely linked the use of the abstract idea to a particular technological environment (i.e., "implementation via computers") or were well-understood, routine, conventional activity recited at a high level of generality. Alice Corp. v. CLS Bank International 134 S. Ct. at 2360, 110 USPQ2d at 1984-85.

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception: Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit). Similarly, "claiming the improved speed or efficiency inherent with applying the abstract idea on a computer" does not provide an inventive concept. Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-13, 15-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dahbour US Patent Application Publication No. 20060206507 filed Fe. 16, 2006 and published Sep. 14, 2006 in view of BACKGROUND of the instant application.
Regarding Claims 1, 9, and 16, Dahbour discloses a method for computing a valuation of an enterprise, the method comprising:
a second computer receiving transaction documents containing information from a plurality of first computers and in response thereto (Fig. 3, step 306, wherein the sales orders 
creating initial records in a database corresponding to the transaction documents (Fig. 3, step 312, wherein the status of multiple orders corresponds to records, Para. 8, which disclose the method of creating initial records, Dahbour): and 
storing into the initial records document identifiers identifying corresponding transaction documents (Para. 48, Dahbour) and timestamp data representative of months, dates, and hours. Although the time stamp by definition corresponds to months, dates, and hours and to expedite the prosecution of the application the Examiner refer to the back ground of the instant application Para. 1-5 of the instant application clearly disclose specified time indicating a specified hour as shown in Para. 4, lines 23-27, since The Background of the Invention is valid prior art MPEP 608.01 (c). It would have been obvious to one of ordinary at the time the invention was made to incorporate admitted prior art of the instant application/ back ground teaching in the Dahbour system. Skilled artisan would have been motivated to make such modification to specify the exact time and date for the partition for each invoice as shown timestamp data. Furthermore, the combination of Dahbour in view of admitted prior art disclose associated with the corresponding transaction documents (Para. 100, Dahbour): 
the second computer receiving updates to the information contained in one or more of the transaction documents from the plurality of first computers and in response (Para. 12, Dahbour) thereto, the second computer: 
creating  additional records in the database corresponding to the updates to the one or more transaction documents (Para. 49, wherein all new sales orders corresponds to creating additional records, Dahbour), each of the additional records being representative of an update 
the second computer receiving a request to compute the valuation of the enterprise, the request including a specified time indicating a specified hour (Para. 4, back ground of the instant application), the second computer processing the request to compute the valuation of the enterprise  (Para. 60, Dahbour) by: 
accessing a plurality of records stored in the database having timestamps equal in time to or earlier in time than the specified time and having timestamps closer to the specified time compared to other records having the same document identifier (Fig. 5, steps 502, 504, 506, 508, 510, wherein the partitions corresponds to specified time and Para. 51, Dahbour); and 
computing a transaction value for each of the accessed plurality of records while at the same time receiving and processing further updates to the information contained in transaction documents corresponding to the accessed plurality of records, wherein records corresponding to the further updates have timestamps later than the specified time and are not used in the computing of the valuation of the enterprise; and 
computing an aggregated value using the transaction value for each of the accessed plurality of records, the aggregated value representing the valuation of the enterprise at the specified time (back ground of the instant application Para. 3, wherein the snapshot processing make copied of the transaction to compute end of day valuations which corresponds to 
Regarding Claims 2, 10, 17, Dahbour in view of back ground of the instant application disclose a method wherein the valuation of the enterprise is a mark to market value of the enterprise (Para. 52, Dahbour).
Regarding Claims 3, 11, and 18, Dahbour in view of back ground of the instant application discloses a method wherein the transaction documents comprise purchase contracts and sales contracts in the enterprise (Fig. 7, wherein the sale order corresponds to sale contract and purchase contract, Dahbour).
Regarding Claim 4, and 12, Dahbour in view of back ground of the instant application discloses a method wherein the transaction documents comprise inventory documents indicative of inventory in the enterprise (Para. 55, wherein the data accounts corresponds to the inventory, Dahbour).
Regarding Claim 5, 13, and 19, Dahbour in view of back ground of the instant application discloses a method further comprising the second computer receiving additional value information from external systems separate from the enterprise, and the second computer using the additional value information in the computing of the transaction value for each of the accessed plurality of records (Para. 61, wherein the user corresponds to the external system, Dahbour).
Regarding Claim 6, Dahbour in view of back ground of the instant application discloses a method further comprising the second computer storing the transaction documents and the updates to the information contained in one or more of the transaction documents in a 
Regarding Claims 7, 15, and 20 Dahbour in view of back ground of the instant application discloses a method wherein the specified time is a predetermined timestamp, and wherein the second computer receives another request including the predetermined timestamp once every business day over a time period (Para. 100, wherein the partitioning key corresponds to specified time as shown in Fig. 10, Dahbour).
Regarding Claim 8, Dahbour in view of back ground of the instant application discloses a method wherein the specified time is defined by a user on demand (Para. 92, wherein the super-user can define different rules corresponds to user on demand, Dahbour).
Regarding Claim 21, Dahbour in view of back ground of the instant application discloses a method wherein the initial records include a first initial record having a first document identifier and a first time stamp earlier than the specified time, wherein the additional records include a second additional recording having the first document identifier and a second time stamp later than the specified time (back ground of the instant application Para. 4, wherein T1 is the first initial record and T2 which reflects any update which corresponds to second additional record, and Fig. 7, Para. 53, and Para. 100, Dahbour), wherein the accessing of the plurality of records stored in the database including accessing the first initial record and does not include accessing the second additional record (Back ground Para. 4, lines 24-27, wherein the changes after the cut off time will not be reflected which corresponds to does not include), wherein the computing of the transaction value for each of the accessed plurality of records includes computing a first transaction value for the first initial records, wherein the computing of the aggregated value representing the valuation of the enterprise at the specified time is not based on the second additional record (Back ground of the instant application Para. 1-5, and Para. 51, Fig. 5, wherein 
Response to Arguments
Applicant’s arguments, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the rejection above.
Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA A AL- HASHEMI whose telephone number is (571)272-4013.  The examiner can normally be reached on 8:00 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 

/SANA A AL- HASHEMI/Primary Examiner, Art Unit 2156                                                                                                                                                                                                        May 26, 2020